IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-50396
                          Summary Calendar


                        STEVEN LEE GREGORY,

                                               Plaintiff-Appellant,

                               versus

                 HILL COUNTY SHERIFF’S DEPARTMENT;
                BRENT BUTTON, Sheriff; KEVIN DAVIS,

                                              Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (No. W-01-CV-265)
_________________________________________________________________
                          October 25, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Steven Lee Gregory, Texas prisoner # 849097, appeals, pro se,

the dismissal, pursuant to FED. R. CIV. P. 12(b)(6), of his 42 U.S.C.

§ 1983 action because he fails to state a claim upon which relief

may be granted.   Gregory contends defendants violated his civil

rights by failing to investigate burglaries of his house or arrest




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
a suspect for them.       A Rule 12(b)(6) dismissal is reviewed de novo.

E.g., Oliver v. Scott, 276 F.3d 736, 740 (5th Cir. 2002).

      The Due Process Clause does not require the State to protect

the life, liberty, and property of its citizens against invasion by

private actors.        See DeShaney v. Winnebago County Dep’t of Social

Servs., 489 U.S. 189, 195 (1989).            Further, Gregory has not shown

an exception to this general rule based on a special relationship.

See Walton v. Alexander, 44 F.3d 1297, 1299-1304 (5th Cir. 1995)

(en banc); Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200

(5th Cir.), cert. denied, 514 U.S. 1017 (1995).

      Gregory also contends defendants violated his equal protection

rights by failing to investigate the burglaries or arrest a suspect

because Gregory is incarcerated.          Because Gregory has not alleged

that he was treated differently from similarly situated individuals

or   that    the    unequal   treatment   was   based   on   the    defendants’

discriminatory intent, he has not alleged sufficient facts to state

an equal protection claim.          See Taylor v. Johnson, 257 F.3d 470,

473 (5th Cir. 2001).

      Gregory’s      appeal   is   without   arguable   merit      and   is   thus

frivolous.         See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).      Because it is frivolous, the appeal is DISMISSED.             See 5TH

CIR. R. 42.2.          Gregory is advised that the district court’s

dismissal of his complaint for failure to state a claim and the

dismissal of this appeal both count as strikes under 28 U.S.C.

§ 1915(g).      See Adepegba v. Hammons, 103 F.3d 383, 395 (5th Cir.
1996). Gregory is advised that, if he receives one more strike, he

may not proceed in forma pauperis in any civil action or appeal

while he is incarcerated or detained in any facility unless he is

in imminent danger of serious physical injury.

                            DISMISSED; SANCTION WARNING ISSUED




                                3